[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Grimsley, Slip Opinion No. 2014-Ohio-5033.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.

                         SLIP OPINION NO. 2014-OHIO-5033.
                          IN RE APPLICATION OF GRIMSLEY.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                   may be cited as In re Application of Grimsley,
                         Slip Opinion No. 2014-Ohio-5033.]
Attorneys—Character and fitness—Failure to disclose criminal offenses on law-
        school applications and application to transfer to a new law school—
        Application to register as a candidate for admission to the bar
        disapproved—Applicant may apply to take the February 2015 or later bar
        exam.
   (No. 2014-0509—Submitted May 28, 2014—Decided November 20, 2014.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 565.
                           ___________________________
        Per Curiam.
        {¶ 1} Matthew S. Grimsley of Canton, Ohio, has applied to register as a
candidate for admission to the practice of law in Ohio and to take the July 2013
bar exam. A two-person panel of the Columbus Bar Association admissions
committee interviewed Grimsley on June 17, 2013, and found that he possessed
                            SUPREME COURT OF OHIO




the requisite character, fitness, and moral qualifications for admission to the
practice of law and recommended that his application be approved.             The
admissions committee, therefore, issued final approval of his character, fitness,
and moral qualifications on June 20, 2013.
       {¶ 2} On July 15, 2013, however, the office of bar admissions advised
Grimsley that it had not received final approval of his character, fitness, and
moral qualifications from the Board of Commissioners on Character and Fitness
and, consequently, he would not be permitted to take the July 2013 bar
examination.
       {¶ 3} The board, sua sponte, commenced an investigation pursuant to
Gov.Bar R. I(10)(B)(2)(e) on August 14, 2013.            Having completed that
investigation and conducted a formal hearing regarding Grimsley’s failure to
disclose several alcohol-related offenses on his application to the DePaul
University College of Law and his original and transfer applications to the Ohio
State University, Moritz College of Law, the board now recommends that we
disapprove his pending application but that we permit him to apply for the July
2014 bar examination. We adopt the board’s recommendation to disapprove
Grimsley’s pending application and permit him to apply for the February 2015 or
a later bar exam.
                         Summary of the Proceedings
       {¶ 4} After meeting with Grimsley on June 17, 2013, two Columbus Bar
Association admissions-committee interviewers found that he had disclosed
multiple convictions for alcohol-related offenses from October 2006 through
October 2011, expressed his remorse for his conduct, and reported that his
drinking days were behind him.
       {¶ 5} In the course of its investigation, the board found that while
Grimsley had disclosed four separate offenses on his application to register as a
candidate for admission to the bar, he had disclosed only one of those offenses on




                                        2
                               January Term, 2014




his original law-school applications and none of them on his application to
transfer to the Moritz College of Law.         The board noted that Grimsley’s
offenses—disorderly conduct resulting from intoxication in October 2011,
underage consumption in May 2007, disorderly conduct for public urination in
April 2007, and intoxication in dorm room in October 2006—were, themselves,
unlikely to delay Grimsley’s application to sit for the Ohio bar exam.
       {¶ 6} Although Grimsley testified that his failure to disclose these offenses
was a “mistake,” “stupid,” and an unintentional omission of negative information,
the board was troubled by his ongoing efforts to hedge his responsibility and
minimize the importance of candor in the application process.
       {¶ 7} The board noted that in a July 19, 2013 letter to the Office of Bar
Admissions, Grimsley stated:


               In addition, I am unsure why I did not include a description
       for the other offenses on my law school applications. Whether I
       made an error in uploading other descriptions or simply
       misunderstood what was required, I really cannot remember as I
       filled the application out prior to law school. Also until yesterday,
       I honestly was unaware of this inadequacy of disclosure on my law
       school application.


       {¶ 8} Affidavits that Grimsley admits he prepared approximately three
weeks before his character-and-fitness hearing further demonstrate his failure to
acknowledge that he clearly omitted material information from his law-school
applications and his failure to accept responsibility for those omissions. The first
affidavit, prepared for one of his former professors and signed one day before the
hearing, states: “Whether or not Matthew Grimsley failed to respond truthfully on
his law school applications, any such failure is not indicative of his current




                                         3
                             SUPREME COURT OF OHIO




character and fitness to practice law.” (Emphasis added.) Likewise, the affidavit
he admits he prepared for his current employer states: “Even if the Board of
Commissioners correctly concluded that Matthew Grimsley failed to respond
truthfully on his law school applications, such a failure does not reflect his current
moral character that he has demonstrated while employed with my firm.”
(Emphasis added.)      The equivocal language in these affidavits supports the
board’s finding that Grimsley has not been completely forthright and has not
accepted full responsibility for his failure to disclose material information, despite
his testimony to the contrary.
                                    Disposition
       {¶ 9} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
“A record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Id.
       {¶ 10} Based on Grimsley’s failure to fully disclose his criminal history,
his failure to accept complete responsibility for his actions, and his failure to
recognize the importance of candor in the admissions process, the board found
that Grimsley failed to carry his burden of proving that he currently possesses the
requisite character, fitness, and moral qualifications.       The board suggested,
however, that with some additional time to mature and understand the
ramifications of his failure to disclose material facts Grimsley may soon be able
to establish his fitness to practice law in Ohio.             Therefore, the board
recommended that be permitted to apply for the July 2014 bar exam.




                                          4
                                    January Term, 2014




        {¶ 11} We adopt the board’s findings of fact and find that Grimsley’s
material omissions from his law-school applications manifest a significant
deficiency in his honesty, trustworthiness, diligence, and reliability in that he
engaged in dishonest conduct by failing to provide complete and accurate
information regarding his past, which resulted in false statements by omission.
See Gov.Bar R. 1(11)(D)(3)(g), (h), and (i). Although he has taken some steps to
remedy his material omissions by fully disclosing the charges on his application
to register as a candidate for the bar exam, he has not been entirely candid during
the admissions process. First he blamed his omissions on either an error in
uploading data to the computer or a misunderstanding of the requested
disclosures, but he later testified that he deliberately chose to err on the side of
nondisclosure. Yet he equivocated about the wrongfulness of his conduct in the
affidavits he prepared for his character witnesses. He also originally denied at the
hearing that he had been dishonest and claimed that he had not had any intent to
mislead, but eventually, he conceded that his conduct was dishonest.
        {¶ 12} Accordingly, Grimsley’s pending application to take the bar exam
is disapproved. He may apply to take the February 20151 or a later bar exam,
provided that he submits a new application to register as a candidate for
admission to the practice of law and is able to establish that he has the requisite
character, fitness, and other qualifications.
                                                                     Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                         _______________________________
        Matthew S. Grimsley, pro se.


1
  Although the board recommended that Grimsley be permitted to apply for the July 2014 bar
exam, the timing of the board’s decision and our review of this matter did not afford sufficient
time for an application to be duly processed before that exam was administered.




                                               5
                           SUPREME COURT OF OHIO




       Fry, Waller & McCann Co., L.P.A., Barry A. Waller, and Michael N.
Oser, for the Columbus Bar Association.
                        _________________________




                                      6